Title: From George Washington to Edmund Randolph, 3 September 1792
From: Washington, George
To: Randolph, Edmund

 
(Private) 
Dear Sir,Mount Vernon Sep. 3d 1792.  
Since my last to you dated the 26th of Augt—I have been favoured with your letter bearing the same date, covering Mr Bordley’s “Sketches on rotations of Crops[.]” Permit me, through you to offer him my sincere thank for this instance (among many others) of his politeness. The subject is interesting and important, and as soon as I have leizure, for at present I am fully occupied I will give it an attentive perusal.
You add “no incidents in the political line attract any notice, except those, which relate to the supposed temper of Virginia, & the measures projected at the next Session. Of these you must have heard; and therefore I omit them.”
The truth is, I go out no where; and those who call upon me, observe a silence which leaves me in ignorance in all these matters. You wd oblige me therefore by an explanation of the above paragraph. Colo. Bassett is here—he came up this day week to see my poor Nephew, who I suppose is near his end; but was siezed hand & foot, with the Gout on the Road, & has not been out of his bed since; nor in a condition to communicate what he knows if he was disposed to do it. I am with sincere and affecte regard—always Yours

Go: Washington

